DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 27, 2022 has been entered. Claims 1-6, 8-15 and 17-19 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection set forth in the Non-Final Office Action mailed March 1, 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2022 has been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 10, the phrase “contour to about” is awkward phrasing. It is believed that removing either preposition, “to” or “about”, may help to make the language less awkward.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
In line 3 of claim 2, it is believed the indefinite article “a” before “vehicle” should be the definite article “the”, as a vehicle is already mentioned in claim 1, line 10.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:
In line 14, the phrase “contour to about” is awkward phrasing. It is believed that removing either preposition, “to” or “about”, may help to make the language less awkward.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tellez (US Pat 7,967,366) in view of Deveraux (US PG Pub 2011/0140478).
Tellez discloses a self-inflating damage mitigation system, or “vehicle protector” having a plurality of foam pads including an upper pad 1012 and a pair of opposing side pads 1002 (see Col. 6, line 66). Each of the plurality of pads comprises an outer shell 604, or “upper and lower layers”, with a foam, or “compressible material”, interior 602 and a nozzle 610 that allows access to the interior volume of the outer shell 604. Air can be removed from the pad through the nozzle 610 for storage (see Col. 4, lines 64-67). The pair of opposing side pads 1002 are fastened to an edge of the upper pad 1012 using a fastener 1014 (see Col. 7, lines 11-15) and include an arcuate forward projection dimensioned to contour to the forward portion of a vehicle (see Figure 10).
Tellez fails to disclose that the arcuate forward projection contours about a front wheel well of a vehicle and covers a forward quarter panel of the vehicle and that the pair of side pads are mirrored relative to each other.
Deveraux discloses a protective vehicle cover 11 having a plurality of pads including an upper pad 25, and a pair of sides pads 27, 29 and each of the pads has an upper layer 19 and a lower layer 23 with a foam material 21 between the two layers. The side pads 27, 29 have an arcuate forward projection dimensioned to contour about a front wheel well of a vehicle and cover a forward quarter panel of the vehicle in order to custom fit the cover to a vehicle (see Paragraph 48) and are mirrored relative to each other (see Figure 4).
Regarding claims 1 and 6, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the side pads of Tellez mirrored to one another with an arcuate forward projection dimensioned to contour the front wheel well and cover a forward quarter panel of the vehicle, as taught by Deveraux, in order to permit the changing of a tire while the cover is in place over the vehicle.
Regarding claim 8, Tellez, as modified by Deveraux, discloses the vehicle protector of claim 1, wherein the front end and rear end of the pair of side pads 1002 include downward curves in a direction opposite the upper layer to contour to the front and rear portions of a vehicle (see Figure 10).
Regarding claim 9, Tellez, as modified by Deveraux, discloses the vehicle protector of claim 1, wherein the nozzle 610 is disposed on an exterior edge of the plurality of pads (see Figure 6). In Figure 6, the belt loops 608, correspond to the belt loops 1008 of Figure 10 on the exterior of the pad, further indicating that the nozzle is on the exterior of the self-inflating pad.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tellez, as modified by Deveraux, in view of Heck (US Pat 5,242,206) and Banda (US PG Pub 2014/0015274).
Tellez, as modified by Deveraux, discloses the self-inflating vehicle protector of claim 1 including a plurality of straps 1004 and a hook 114 on the distal end of each of the plurality of straps 1004. The straps have a first section removably securable to a second section by a buckle 1006.
Tellez, as modified by Deveraux, fails to disclose that the plurality of straps 1004 are affixed to a lower surface of the upper pad 1012 and are removably secured to a wheel of the vehicle.
Heck discloses an inflatable vehicle protector 10 with a plurality of straps 36 with a hook attached to the distal end of each of the plurality of straps to secure the cover to a vehicle. Figure 4 shows the straps 36 connected to a lower surface of the upper pad 12.
Banda discloses an emergency hail shield for a vehicle 100 with a plurality of straps 106 having a first section 108 and a second section 112 being removably secured to one another and attached to the same lateral side of the upper pad and configured to be removably secured to a wheel of the vehicle.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to attach the plurality of straps of Tellez, as modified by Deveraux, to the lower surface of the upper pad and to place a hook at the distal end of each of the plurality of straps, as taught by Heck, to ensure that the vehicle protector remains secured to a vehicle in inclement weather.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the plurality of straps of Tellez, as modified by Deveraux and Heck above, to attach a first section and a second section to the same lateral side of the upper pad and removably secure the plurality of straps to a wheel of the vehicle and each other, as taught by Banda, to ensure that the vehicle protector remains secured to a vehicle in inclement weather.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tellez, as modified by Deveraux, in view of Sitarz (US PG Pub 2007/0284023).
Tellez, as modified by Deveraux, discloses the self-inflating vehicle protector of claim 1, having a pocket dimensioned to receive a side mirror of a vehicle (see Col. 7, lines 24-26); however, Tellez, as modified by Deveraux, fails to disclose that the pocket fully encompasses the side mirror of the vehicle.
Sitarz discloses an inflatable protective cover for a vehicle with a mirror pocket 208, 210 (see Paragraph 60, lines 9-10).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the pockets of Tellez, as modified by Deveraux, to fully encompass the side mirrors, as taught by Sitarz, to protect the mirrors from damage due to inclement weather. 
Claims 10, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tellez in view of Deveraux and Popadynetz (US PG Pub 2018/0099549).
Tellez discloses a self-inflating damage mitigation system, or “vehicle protector” having a plurality of foam pads including an upper pad 1012 and a pair of opposing side pads 1002 (see Col. 6, line 66). Each of the plurality of pads comprises an outer shell 604, or “upper and lower layers”, with a foam, or “compressible material”, interior 602 and a nozzle 610 that allows access to the interior volume of the outer shell 604. Air can be removed from the pad through the nozzle 610 for storage (see Col. 4, lines 64-67). The pair of opposing side pads 1002 are fastened to an edge of the upper pad 1012 using a fastener 1014 (see Col. 7, lines 11-15) and include an arcuate forward projection dimensioned to contour to the forward portion of a vehicle (see Figure 10).
Tellez fails to disclose that the arcuate forward projection contours about a front wheel well of a vehicle and covers a forward quarter panel of the vehicle; that the pair of side pads are mirrored relative to each other and that the upper pad 1012 defines a plurality of sections including a front, central and rear section separated by a seam to isolate each interior volume.
Deveraux discloses a protective vehicle cover 11 having a plurality of pads including an upper pad 25, and a pair of sides pads 27, 29 and each of the pads has an upper layer 19 and a lower layer 23 with a foam material 21 between the two layers. The side pads 27, 29 have an arcuate forward projection dimensioned to contour about a front wheel well of a vehicle and cover a forward quarter panel of the vehicle in order to custom fit the cover to a vehicle (see Paragraph 48) and are mirrored relative to each other (see Figure 4).
Popadynetz discloses a damage mitigation vehicle cover 10 with an upper portion 18, a skirt portion 22 and a plurality of pockets 14, or “sections”, separated by a seam 28. The pockets 14 are arranged about the cover to be located over vulnerable surfaces, such as the hood, or “front section”, the roof, or “central section” and the trunk, or “rear section” (see Paragraph 31, lines 1-8).
Regarding claims 10 and 15, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the side pads of Tellez mirrored to one another with an arcuate forward projection dimensioned to contour the front wheel well and cover a forward quarter panel of the vehicle, as taught by Deveraux, in order to permit the changing of a tire while the cover is in place over the vehicle.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the upper pad of Tellez, as modified by Deveraux above, with a front, central and rear section separated and isolated by a seam, as taught by Popadynetz, to ensure the vulnerable portions of a vehicle are protected even if one section is punctured or fails.
Regarding claim 17, Tellez, as modified by Deveraux and Popadynetz, discloses the vehicle protector of claim 10, wherein the front end and rear end of the pair of side pads 1002 include downward curves in a direction opposite the upper layer to contour to the front and rear portions of a vehicle (see Figure 10).
Regarding claim 18, Tellez, as modified by Deveraux and Popadynetz, discloses the vehicle protector of claim 10, wherein the nozzle 610 is disposed on an exterior edge of the plurality of pads (see Figure 6). In Figure 6, the belt loops 608, correspond to the belt loops 1008 of Figure 10 on the exterior of the pad, further indicating that the nozzle is on the exterior of the self-inflating pad.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tellez, as modified by Deveraux and Popadynetz in claim 10, in view of Heck and Banda.
Tellez, as modified by Deveraux and Popadynetz, discloses the self-inflating vehicle protector of claim 10 including a plurality of straps 1004 and a hook 114 on the distal end of each of the plurality of straps 1004. The straps have a first section removably securable to a second section by a buckle 1006.
Tellez, as modified by Deveraux and Popadynetz, fails to disclose that the plurality of straps 1004 are affixed to a lower surface of the upper pad 1012 and are removably secured to a wheel of the vehicle.
Heck discloses an inflatable vehicle protector 10 with a plurality of straps 36 with a hook attached to the distal end of each of the plurality of straps to secure the cover to a vehicle. Figure 4 shows the straps 36 connected to a lower surface of the upper pad 12.
Banda discloses an emergency hail shield for a vehicle 100 with a plurality of straps 106 having a first section 108 and a second section 112 being removably secured to one another and attached to the same lateral side of the upper pad and configured to be removably secured to a wheel of the vehicle.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to attach the plurality of straps of Tellez, as modified by Deveraux and Popadynetz, to the lower surface of the upper pad and to place a hook at the distal end of each of the plurality of straps, as taught by Heck, to ensure that the vehicle protector remains secured to a vehicle in inclement weather.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the plurality of straps of Tellez, as modified by Deveraux, Popadynetz and Heck above, to attach a first section and a second section to the same lateral side of the upper pad and removably secure the plurality of straps to a wheel of the vehicle and each other, as taught by Banda, to ensure that the vehicle protector remains secured to a vehicle in inclement weather.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tellez, as modified by Deveraux and Popadynetz in claim 10, in view of Sitarz.
Tellez, as modified by Deveraux and Popadynetz in claim 10, discloses the self-inflating vehicle protector of claim 10, having a pocket dimensioned to receive a side mirror of a vehicle (see Col. 7, lines 24-26); however, Tellez, as modified by Deveraux and Popadynetz in claim 10, fails to disclose that the pocket fully encompasses the side mirror of the vehicle.
Sitarz discloses an inflatable protective cover for a vehicle with a mirror pocket 208, 210 (see Paragraph 60, lines 9-10).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the pockets of Tellez, as modified by Deveraux and Popadynetz in claim 10, to fully encompass the side mirrors, as taught by Sitarz, to protect the mirrors from damage due to inclement weather. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Deveraux in view of Taylor (US PG Pub 2017/0326959) and Tellez.
Deveraux discloses a protective vehicle cover 11 having a plurality of pads including an upper pad 25, and a pair of sides pads 27, 29 and each of the pads has an upper layer 19 and a lower layer 23 with a foam material 21 between the two layers. The side pads 27, 29 have an arcuate forward projection dimensioned to contour about a front wheel well of a vehicle and cover a forward quarter panel of the vehicle in order to custom fit the cover to a vehicle (see Paragraph 48) and are fastened to the upper pad using a hook and loop fastener disposed along the upper edge of each of the pair of side pads 28 (see Paragraph 36, lines 11-14).
Deveraux fails to disclose a nozzle on each of the plurality of pads to provide access to the interior volume and facilitates the compressing of the compressible material when air is removed from the interior volume through the nozzle; that there are only three layers in the plurality of pads and that there are no securement straps.
Taylor discloses a vehicle cover assembly 10 comprised of a tarp 12 having a top layer 22, a middle layer 24 and bottom layer 26 and the middle layer 24 is comprised of a “resiliently compressible material” (see Paragraph 14, lines 4-7). The cover is placed over the vehicle while it is parked, but no securement straps are disclosed or required.
Tellez discloses a self-inflating damage mitigation system, or “vehicle protector” having a plurality of foam pads including an upper pad 1012 and a pair of opposing side pads 1002 (see Col. 6, line 66). Each of the plurality of pads comprises an outer shell 604, or “upper and lower layers”, with a foam, or “compressible material”, interior 602 and a nozzle 610 that allows access to the interior volume of the outer shell 604. Air can be removed from the pad through the nozzle 610 for storage (see Col. 4, lines 64-67). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the protective vehicle cover of Deveraux with an upper, middle and lower layer, the middle layer being made of compressible material, and without securement straps, as taught by Taylor, to reduce the cost of manufacturing the cover.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the plurality of pads of Deveraux, as modified by Taylor, to include a nozzle on each pad to allow for the removal of air from the interior volume of the pads through the nozzle and the movement of the compressible material to a compressed position when the air is removed in order to store the pads more compactly, as taught by Tellez.
Response to Arguments
Applicant’s arguments, see Pages 10-12, filed May 27, 2022, with respect to the rejections of claims 1, 5 and 7-9 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Tellez, Deveraux and Sitarz. Examiner acknowledges that claim 7 has been cancelled.
Applicant’s arguments, see Page 13, filed May 27, 2022, with respect to the rejections of claims 2-4, 6 and 10-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Tellez, Deveraux, Banda and Heck. Examiner acknowledges that claim 16 has been cancelled.
Applicant’s arguments, see Page 13, filed May 27, 2022, with respect to the new claim 19 have been fully considered and are persuasive. However, a new ground of rejection is made in view of Deveraux, Taylor and Tellez. The protective cover that results from the combination of references seen in the 35 U.S.C. 103 rejection made above does not include any limitations beyond those found in the claimed invention, making the anticipation rejection valid, despite the closed nature of the language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ching (US Pat 9,994,097) discloses a hail resistant vehicle cover with a plurality of pads and straps having hooks at the distal end to secure the cover to the wheel wells. Yang (2015/0114532) discloses a car cover structure dimensioned to contour about a front wheel well. Stover (US Pat 7,100,965) discloses a multi-section land vehicle cover with a plurality of pads, a contour about the wheel well and a plurality of straps attached to the wheel wells. Wang (2014/0312647) discloses a vehicle hail protective cover with a plurality of straps attached to the wheel well of the vehicle. Bad Wound (US PG Pub 2020/0130493) discloses a hail protective cover with a plurality of pads and a plurality of straps with which to connect the cover to the vehicle. Zhang (CN107323235) discloses a protective cover for a vehicle having a plurality of pads removably secured by a zipper and the side pads are dimensioned to contour the wheel well at the front of the vehicle.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/             Examiner, Art Unit 3612                                                                                                                                                                                           

/Joseph D. Pape/             Primary Examiner, Art Unit 3612